

113 S2511 ES: To amend the Employee Retirement Income Security Act of 1974 to clarify the definition of substantial cessation of operations.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2511IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Employee Retirement Income Security Act of 1974 to clarify the definition of
			 substantial cessation
			 of operations.1.Substantial cessation of operations(a)In generalSubsection (e) of section 4062 of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1362) is amended  to read as follows:(e)Treatment of substantial cessation of operations(1)General ruleExcept as provided in paragraphs (3) and (4), if there is a substantial cessation of operations at
			 a facility in any location, the employer shall be treated with respect to
			 any single
			 employer plan established and maintained by the employer covering
			 participants at such facility as if the
			 employer were a substantial employer under a plan under which more than
			 one employer makes contributions and the provisions of sections 4063,
			 4064, and 4065 shall apply.(2)Substantial cessation of operationsFor purposes of this subsection:(A)In generalThe term substantial cessation of operations means a permanent cessation of operations at a facility which results in a workforce reduction
			 of a number of eligible employees at the facility  equivalent to more than
			 15 percent of the number of all eligible employees of
			 the employer, determined immediately before the earlier of—(i)the date of the employer's
			 decision to implement such cessation, or(ii)in the case of a workforce reduction which includes 1 or more eligible employees described in
			 paragraph (6)(B), the earliest date on which any such eligible employee
			 was separated from employment.(B)Workforce reductionSubject to subparagraphs (C) and (D), the term workforce  reduction means the number of eligible employees at a facility who are separated from employment by reason
			 of the permanent
			 cessation of operations of the employer at the facility.(C)Relocation of workforceAn eligible employee separated from employment at a facility shall not be taken into account in
			 computing a
			 workforce reduction if, within a reasonable period of time, the employee
			 is replaced by the employer, at the same
			 or another facility located in the United States, by an employee who is a
			 citizen or resident of the United States.(D)DispositionsIf, whether by reason of a sale or other disposition of the assets or stock of a contributing
			 sponsor (or any
			 member of the same controlled group as such a sponsor) of the plan
			 relating to
			 operations at a facility or otherwise, an employer (the transferee employer) other than the employer which experiences the substantial cessation of operations (the transferor employer) conducts any portion of such operations, then—(i)an eligible employee separated from employment with the transferor employer at the facility shall
			 not be taken into account in
			 computing
			 a
			 workforce reduction if—(I)within a reasonable period of time, the employee is replaced by the transferee employer  by an
			 employee
			 who is a citizen or resident of the United States; and(II)in the case of an eligible employee who is a participant in a single employer plan maintained by
			 the transferor employer, the transferee employer, within a reasonable
			 period of time, maintains a single employer plan which includes the assets
			 and liabilities attributable to the accrued benefit of the eligible
			 employee at the time of separation from employment with the transferor
			 employer; and(ii)an eligible employee who continues to be employed at the facility by the transferee employer shall
			 not be taken into account in
			 computing
			 a
			 workforce reduction if—(I)the eligible employee is not a participant in a single employer plan maintained by the transferor
			 employer, or(II)in any other case, the transferee employer, within a reasonable period of time, maintains a single
			 employer plan which includes the assets and liabilities attributable to
			 the accrued benefit of the eligible employee at the time of separation
			 from employment with the transferor employer.(3)Exemption for plans with limited underfundingParagraph (1) shall not apply with respect to a single employer plan if, for the plan year
			 preceding the plan year in which the cessation occurred—(A)there were fewer than 100 participants with accrued benefits under the plan as of the valuation
			 date of the plan for the plan year (as determined under section
			 303(g)(2)); or(B)the ratio of the market value of the assets of the plan to the funding target of the plan for the
			 plan year was 90 percent or greater.(4)Election to make additional contributions to satisfy liability(A)In generalAn employer may elect to satisfy the employer's liability with respect to a plan by reason of
			 paragraph (1) by making additional contributions to the plan in the amount
			 determined under subparagraph (B) for each plan year in the 7-plan-year
			 period beginning with
			 the plan year in which the cessation occurred.  Any such additional
			 contribution for a plan year shall be in addition to any minimum required
			 contribution under
			 section 303 for such plan year and shall be paid not later than the
			 earlier of—(i)the due
			 date for the minimum required contribution for such year under
			 section 303(j); or(ii)in the case of the first such contribution, the date that is 1 year after the date on which the
			 employer notifies the Corporation of the substantial cessation of
			 operations or the date the Corporation determines a substantial cessation
			 of operations has occurred, and in the case of subsequent contributions,
			 the same date in each succeeding year.(B)Amount determined(i)In generalExcept as provided in clause (iii), the amount determined under this subparagraph with respect to
			 each plan year in the 7-plan-year period is the product of—(I)1/7 of the unfunded vested benefits determined under section 4006(a)(3)(E) as of the valuation date of
			 the plan (as determined under section 303(g)(2)) for the plan year
			 preceding the plan year in
			 which the cessation occurred; and(II)the reduction fraction.(ii)Reduction fractionFor purposes of clause (i), the reduction fraction of a single employer plan is equal to—(I)the number of participants with accrued benefits in the plan who were included in computing the
			 workforce reduction under paragraph (2)(B)
			 as a result of the cessation of operations at the facility; divided by(II)the number of eligible employees of the employer who are participants with accrued benefits in the
			 plan, determined
			 as of the same date the determination under paragraph (2)(A) is made.(iii)LimitationThe additional contribution under this subparagraph for any plan year shall not exceed the excess,
			 if any, of—(I)25
			 percent of the difference between the market value of the assets of the
			 plan and the funding target of the plan for the preceding plan year; over(II)the minimum required
			 contribution under section 303 for the plan year.(C)Permitted cessation of annual installments when plan becomes sufficiently fundedAn employer's obligation to make additional contributions under this paragraph shall not apply to—(i)the first plan year (beginning on or after the first day of the plan year in which the cessation
			 occurs) for which the ratio of the market value of
			 the assets of the plan to the funding target of the plan for the plan year
			 is 90 percent or greater, or(ii)any plan year following such first plan year.(D)Coordination with funding waivers(i)In generalIf the Secretary of the Treasury issues a funding waiver under section 302(c) with respect to the
			 plan for a plan year in the 7-plan-year period under subparagraph (A), the
			 additional contribution with respect to such plan year shall be
			 permanently waived.(ii)NoticeAn employer maintaining a plan with respect to which such a funding waiver has been issued or a
			 request for such a funding waiver is pending shall provide notice to the
			 Secretary of the Treasury, in such form and at such time as the Secretary
			 of the Treasury shall provide, of a cessation of operations to which
			 paragraph (1) applies.(E)Enforcement(i)NoticeAn employer making the election under this paragraph shall provide notice to the Corporation, in
			 accordance with rules prescribed by the Corporation, of—(I)such election, not later than 30 days after the earlier of the date the employer notifies the
			 Corporation of the substantial cessation
			 of operations or the date the Corporation determines a substantial
			 cessation of operations has occurred;(II)the payment of each additional contribution, not later than 10 days after such payment;(III)any failure to pay the additional contribution in the full amount for any year in the 7-plan-year
			 period, not later than 10 days after the due date for such payment;(IV)the waiver under subparagraph (D)(i) of the obligation to make an additional contribution for any
			 year, not later than 30 days after the funding waiver described in such
			 subparagraph is granted; and(V)the cessation of any obligation to make additional contributions under subparagraph (C), not later
			 than 10 days after the due date for payment of the additional contribution
			 for the first plan year to which such cessation applies.(ii)Acceleration of liability to the plan for failure to payIf an employer fails to pay the additional contribution in the full amount for any year in the
			 7-plan-year period by the due date for such payment, the employer shall,
			 as of such date, be liable to the plan in an amount equal to the balance
			 which remains unpaid as of such date of the aggregate amount of additional
			 contributions required to be paid by the employer during such 7-year-plan
			 period.  The Corporation may waive or settle the liability described in
			 the preceding sentence, at the discretion of the Corporation.(iii)Civil actionThe Corporation may bring a civil action in the district courts of the United States in accordance
			 with section 4003(e) to compel an employer making such election to pay the
			 additional contributions required under this paragraph.(5)DefinitionsFor purposes of this subsection:(A)Eligible employeeThe term eligible employee means an employee who is eligible
			 to participate in an employee pension benefit plan (as defined in section
			 3(2)) established and maintained by the employer.(B)Funding targetThe term funding target means, with respect to any plan year,	the funding target as determined under section
			 4006(a)(3)(E)(iii)(I) for purposes of determining the premium paid to the
			 Corporation under section 4007 for the plan year.(C)Market valueThe market value of the assets of a plan shall be determined in the same manner as for purposes of
			 section 4006(a)(3)(E).(6)Special rules(A)Change in operation of certain facilities and propertyFor purposes of paragraphs (1) and (2), an employer shall not be treated as ceasing operations at a
			 qualified lodging facility (as defined in section 856(d)(9)(D) of the
			 Internal Revenue
			 Code of 1986) if such operations are continued by an eligible
			 independent
			 contractor (as defined in section 856(d)(9)(A) of such Code) pursuant to
			 an agreement with the employer.(B)Aggregation of prior separationsThe workforce reduction under paragraph (2) with respect to any cessation of operations shall be
			 determined by taking into account any separation from employment of any
			 eligible employee at the facility (other than a separation which is not
			 taken into account as
			 workforce reduction by reason of subparagraph (C) or (D) of paragraph
			 (2)) which—(i)is related to the permanent cessation of operations of the employer at the facility, and(ii)occurs during the 3-year period
			 preceding
			 such cessation.(C)No addition to prefunding balanceFor purposes of section 303(f)(6)(B) and section 430(f)(6)(B) of the Internal Revenue Code of 1986,
			 any additional contribution made under paragraph (4) shall be treated in
			 the same manner as a contribution an employer is required to make in order
			 to avoid a benefit reduction under paragraph (1), (2), or (4) of section
			 206(g) or subsection (b), (c), or (e) of section 436 of the Internal
			 Revenue Code of 1986 for the plan year..(b)Effective date(1)In generalThe amendment made by this section shall apply to a cessation of operations or other event at a
			 facility occurring on or after the date of enactment of this Act.(2)Transition ruleAn employer that had a cessation of operations before the date of enactment of this Act (as
			 determined under subsection
			 4062(e) of the Employee Retirement Income Security Act of 1974 as in
			 effect before the amendment  made by this section), but did not enter into
			 an
			 arrangement with the Pension Benefit Guaranty Corporation to satisfy the
			 requirements of such
			 subsection (as so in effect) before such date of enactment,
			 shall be permitted to make the election under section 4062(e)(4) of such
			 Act (as in effect after the amendment made by this section) as if such
			 cessation had
			 occurred on such date of enactment.  Such election shall be made not later
			 than 30
			 days after such Corporation issues, on or after such date of
			 the enactment, a final administrative determination that a
			 substantial cessation of operations has occurred.(c)Direction to the CorporationThe Pension Benefit Guaranty Corporation shall not take any enforcement, administrative, or other
			 action pursuant to section 4062(e) of the Employee Retirement Income
			 Security Act of 1974, or in connection with an agreement settling
			 liability arising under such section, that is inconsistent with the
			 amendment made by this section, without regard to whether the action
			 relates
			 to a cessation or other event that occurs before, on, or after the date of
			 the
			 enactment of this Act, unless such action is in connection with a
			 settlement agreement that is in place before June 1, 2014.  The Pension
			 Benefit Guaranty Corporation shall not initiate a new enforcement action
			 with respect to section 4062(e) of such Act that is inconsistent with its
			 enforcement
			 policy in effect on June 1, 2014.Passed the Senate September 16, 2014.Secretary